DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a package structure comprising: a through substrate via structure disposed in the substrate, a first trench formed on the substrate, a first stacked die package structure stacked over the substrate using a plurality of first bonding structures, wherein the first bonding structures are between the substrate and the first stacked die package structure, and underfill layer disposed over the first stacked die package structure and between the first bonding structures, wherein the underfill layer is formed in a portion of the first trench, and a package layer disposed over the underfill layer, wherein the package layer is formed in the first trench (claims 1-15), a first stacked die package structure stacked over the substrate, a first trench formed in the substrate, an underfill layer formed in the first trench, and a package layer formed on the underfill layer, wherein the underfill layer and the package layer has a tilted interface in the first trench (claims 16-20). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818